Citation Nr: 1622147	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-09 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a hearing loss disability of the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel





INTRODUCTION

The Veteran served in the Florida Army National Guard from October 1975 to July 1996, with verified active duty training (ACDUTRA) from July 1992 to October 1992.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida, which denied claims for service connection for bilateral hearing loss and service connection for tinnitus.  

In May 2014, the Board remanded the case to the RO via the Appeals Management Center (AMC) for further evidentiary development.  A September 2014 rating decision granted service connection for left ear hearing loss and tinnitus and assigned separate 10 percent ratings.   A supplemental statement of the case (SSOC) was issued in September 2014.  As discussed in further detail below, the Board finds that there was substantial compliance with the terms of the July 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran does not have a right ear hearing loss disability for VA purposes.  


CONCLUSION OF LAW

The criteria for service connection for a right ear hearing loss disability have not been met.  .  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in December 2008.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  All obtainable evidence identified by Veteran has been associated with the claims file.  VA provided an adequate examination in June 2014.  

Merits

VA received the Veteran's claim of entitlement to service connection for left ear hearing loss and tinnitus in November 2008.  In the rating decision on appeal, the RO denied service connection for bilateral hearing loss.  

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

VA defines a hearing loss disability by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was afforded a VA examination in June 2014.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
25
20
LEFT
95
90
80
75
80

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 4 percent in the left ear.  The pertinent diagnoses were normal hearing in the right ear and sensorineural hearing loss in the left ear.  The examiner noted that audiograms found indicate normal hearing in the right ear, and today's results also indicate normal hearing.  

Given that diagnosing a hearing loss disability, for VA purposes, requires specific audiometric testing, it is not within the realm of knowledge of a layperson to determine whether he or she has a hearing loss disability as defined by VA regulation, at least without reference to such testing.  For these reasons, the Board concludes that the determination is a complex one - in that it requires specific testing - and one that does not lend itself to observation with one's senses alone.  The evidence before the Board does not include reference to testing showing a right ear hearing loss disability.  Therefore, to the extent that the Veteran seeks to diagnose a right ear hearing loss disability, such diagnosis is not competent evidence.  See Jandreau v. Nicholson, 492 F3d 1372, 1377 (Fed. Cir. 2007).  

Service connection is not warranted for a right ear hearing loss disability because the only audiology testing of record during any time from contemporaneous to when VA received the Veteran's claim to the present shows that he does not have a right ear hearing loss disability.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the current disability element of a service connection claim is not met in this case, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for right ear hearing loss disability is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


